

117 HR 3543 IH: Blockchain Technology Coordination Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3543IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Soto introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish an office within the Department of Commerce to coordinate all non-defense related deployment and activities related to blockchain technology within the Federal Government.1.Short titleThis Act may be cited as the Blockchain Technology Coordination Act of 2021.2.Establishment of national blockchain technology coordination officeThere is established within the Department of Commerce a National Blockchain Technology Coordination Office (in this Act referred to as the Office) which shall be organized and led by a Director, who shall be appointed by the Secretary not later than 60 days after the date of enactment of this Act.